Name: Regulation (EEC) No 1491/70 of the Commission of 27 July 1970 amending Regulation (EEC) No 837/68 on detailed rules for the application of levies on sugar
 Type: Regulation
 Subject Matter: foodstuff;  trade policy;  beverages and sugar
 Date Published: nan

 Official Journal of the European Communities 503 No L 165/8 Official Journal of the European Communities 28.7.70 REGULATION (EEC) No 1491/70 OF THE COMMISSION of 27 July 1970 amending Regulation (EEC) No 837/68 on detailed rules for the application of levies on sugar THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, "Whereas the experience in applying these provisions has demonstrated that they do not give sufficient latitude for altering the levy on molasses ; whereas that margin should , therefore, be reduced ; establishing theHaving regard to the Treaty European Economic Community ; HAS ADOPTED THIS REGULATION : Article 1 The words '0-05 u.a .' shall be substituted for '0-10 u.a .' in Article 5 (2 ) of Regulation No 837/68 . Having regard to Council Regulation No 1009/67/EEC1 of 18 December 1967 on the common organisation of the market in sugar, as last amended by Regulation (EEC) No 1253/70,2 and in particular Article 14 (6) thereof ; Whereas Article 5 (2) of Commission Regulation (EEC) No 837/68 3 of 28 June 1968 on detailed rules for the application of levies on sugar, as amended by Regulation (EEC) No 878/69 ,^ specified the margin within which variations in the components used to calculate the levy on molasses would not entail an alteration in that levy ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 July 1970 . For the Commission The President Franco M. MALFATTI 1 OJ No 308, 18.12.1967, p. 1 . 2 OJ No L 143, 1.7.1970, p . 1 . 3 OJ No L 151 , 30.6.1968 , p . 42 4 OJ No L 102, 30.4.1969 , p . 1 .